Citation Nr: 0017064	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  99-02 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for schizoaffective 
disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to a total rating for individual 
unemployability due to 
service-connected disability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1974 to April 
1979.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Montgomery, Alabama, 
Department of Veterans Affairs (VA), Regional Office (RO), 
which denied entitlement to the benefits sought.

In January 1999, the veteran's private attorney requested 
that this case be expedited to the Board.  He waived the 
right to the 60-day period to comment or submit any 
additional evidence in response to the supplemental statement 
of the case, waived the right to a Regional Office or Board 
hearing, and the right to have the RO initially consider any 
additional evidence.

The veteran, with carbon copy to his attorney, was informed 
that his case was being certified to the Board by letter from 
the RO, dated February 10, 1999. Significantly, this letter 
also informed the veteran that any new request for a hearing 
or to appoint or change representatives or any additional 
evidence should not be submitted to the RO, but should be 
mailed directly to the Board. The veteran was further advised 
to see 38 C.F.R. § 20.1304 for further details regarding this 
requirement.

Under the applicable regulation, the appellant or his 
representative may submit a request for a hearing on appeal 
if it is received by the Board within 90 days after his claim 
is transferred to the Board for appellate review, or until 
the date the appellate decision is promulgated by the Board, 
whichever comes first.  38 C.F.R. § 20.1304(a) (1999) 
(emphasis added).  Following the 90 day period the Board will 
not accept a request for a hearing except when the appellant 
demonstrates on written motion that there was good cause for 
the delay.  38 C.F.R. § 20.1304(b) (1999).

On December 28, 1999, the Board received a request for a 
hearing from the veteran.

Neither the veteran nor his attorney has made a written 
motion for good cause for the delay.  As such, the veteran's 
request for a hearing cannot be honored.  38 C.F.R. § 
20.1304(b) (1999).


FINDINGS OF FACT

1.  The veteran's sole service-connected disability is 
schizoaffective disorder.

2.  Whether the veteran meets the criteria for an increased 
disability rating depends upon the extent to which the 
medical evidence shows that there has been an increase in 
symptomatology since his service-connected schizoaffective 
disorder was last rated.  The evidence currently of record 
does not resolve this issue.

3.  Whether the veteran meets the criteria for a total rating 
depends upon the extent to which the medical evidence shows 
that his schizoaffective disorder, standing alone, renders 
him unemployable.  The evidence currently of record does not 
resolve this issue.

4.  Neither the veteran nor his attorney have shown good 
cause for his failure to report for his scheduled VA 
examinations, which sought to determine the nature and extent 
of his service-connected disability.


CONCLUSIONS OF LAW

1.  The veteran's claim for an increased disability rating 
for schizoaffective disorder is denied as a matter of law.  
38 C.F.R. § 3.655 (1999).

2.  The veteran's claim for a total disability rating based 
upon individual unemployability is denied as a matter of law.  
38 C.F.R. § 3.655 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims of entitlement to a disability rating in 
excess of 30 percent for residuals of a left shoulder injury 
and a total rating based on individual unemployability are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, he has presented claims which are 
plausible.  Generally, claims for increased evaluations are 
considered to be well grounded.  Claims that conditions have 
become more severe are well grounded where the conditions 
were previously service-connected and rated, and the claimant 
subsequently asserts that higher ratings are justified due to 
an increase in severity since the original ratings.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

In the instant case, a computer-generated report reflects 
that the veteran had been scheduled for VA general medical 
and mental disorder examinations on October 2, 1998, but 
called to cancel as he could not travel to the VA Medical 
Center in Tuscaloosa, Alabama.

The examinations were rescheduled at the VA Medical Center in 
Birmingham, Alabama.  A computer-generated report reflects 
that the veteran failed to report for examinations scheduled 
on November 7 and November 10 of 1998.

By supplemental statement of the case issued in January 1999, 
the RO confirmed and continued the denial of the benefits 
sought under the provisions of 38 C.F.R. § 3.655.

While the VA does have an initial duty to assist the veteran 
in the development of his claims, that duty is not limitless.  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has stated that under VA 
regulations, it is incumbent upon the veteran to submit to VA 
examination(s) if he or she is applying for, or in receipt 
of, compensation.  Engelke v. Gober, 10 Vet. App. 396 (1997); 
Dusek v. Derwinski, 2 Vet. App. 519(1992).  In Wamhoff v. 
Brown, 8 Vet. App. 517 (1996), the Court found that notice of 
a required VA examination mailed to the veteran's sole 
address on file was sufficient to trigger the veteran's duty 
to appear for such examination, although the evidence in that 
case later revealed that the veteran did not in fact receive 
such notification because he was not residing at that 
address.  Under the provisions of 38 C.F.R. § 3.655(b) 
(1999), "[w]hen a claimant fails to report for an examination 
scheduled in conjunction with . . . a claim for increase, the 
claim shall be denied."  In addition, the Court has also held 
that a claimant is to assist VA in developing factual data 
that may be necessary in adjudicating his or her claims.  The 
Court specifically pointed out that "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see also Zarycki v. Brown, 6 Vet. App. 91, 100 
(1993). 

The Court has held that claim denials based upon 38 C.F.R. § 
3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  See Engelke at 399.

In this case, there is no evidence of record explaining the 
circumstances surrounding the veteran's failure to report for 
his VA examinations scheduled in accordance with his 
increased rating and total rating claims. Furthermore, there 
is no evidence of "good cause" for his failure to report.  In 
this regard, the Board again notes that these examinations 
were specifically scheduled to assist the veteran in the 
development and adjudication of this claims now presented on 
appeal.  Every reasonable effort to accommodate the veteran 
concerning these matters, to include rescheduling the 
examinations at another VA Medical Center, have been 
exhausted by the RO.  Moreover, there is no evidence of 
record which suggests that he was not notified of scheduled 
examinations.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) 
(regarding the presumption of regularity: that public 
officers have properly discharged their official duties in 
absence of clear evidence to the contrary); Mindenhall v. 
Brown, 7 Vet. App. 271 (1994) (regarding the applicability of 
the presumption of regularity to RO actions).  Consequently, 
it is concluded that the RO has satisfied its duty to assist 
by making every possible effort to schedule the veteran for 
appropriate VA examinations; the RO's inability to obtain 
such examinations has been solely the result of his failure 
to cooperate.

In view of the foregoing, the veteran's claims for an 
increased rating for schizoaffective disorder and a total 
rating based on individual unemployability must be denied as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to an increased rating for schizoaffective 
disorder is denied.

Entitlement to a total rating based on individual 
unemployability is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals





